TORCHLIGHT ENERGY INC Ceiling Test - 12/31/13 Net net book value calc Proved and unproven costs in Amortization base TB Costs Excluded from Amortization base TB Less accumulated DD&A ) TB Net Book Value Less tax value SMOG.4 Book-Tax Difference Effective tax rate Equals related deferred income taxes Net net book value - Ceiling Calc PV of Future Net Revenues Reserve Report Value of excluded costs TB Value of unproven in amortization base - Ceiling Value before income tax effects Year-by-year income tax effect ) SMOG.4 Ceiling - Less Net net book value EXCESS CEILING
